COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     7677 Group, L.P. v. SMS Financial JDC, LP, as assignee of Federal
                         Deposit Insurance Corporation, Receiver of First National Bank
                         (Edinburg, Texas)

Appellate case number:   01-21-00376-CV

Trial court case number: 2016-05379

Trial court:             215th District Court of Harris County

      This appeal was previously abated for mediation on September 23, 2021. On
November 22, 2021, the parties filed a joint motion, informing this Court that mediation
was unsuccessful and requesting that we reinstate the appeal and set the briefing schedule.
Because the appellate record appears to be complete, we order the following:
       We reinstate the appeal on the Court’s active docket.
       Appellant and cross-appellant’s brief is ORDERED to be filed no later than 30 days
from the date of this order. See TEX. R. APP. P. 38.6(a).
        Appellee and cross-appellee’s brief, if any, is ORDERED to be filed within 30 days
of the filing of appellant and cross-appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack_______
                    Acting individually  Acting for the Court


Date: ___December 2, 2021____